July 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   MARK DAVID STEPHENSON, Appellant

NO. 14-13-00303-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This court today heard a motion for rehearing filed by appellant, Mark David
Stephenson. We order the motion be overruled, and that the court’s former
judgment of June 5, 2014 be vacated, set aside, and annulled. We further order this
court’s memorandum opinion of June 5, 2014, withdrawn.

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.